DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least one user-selected replacement symbol" in line 13-14.  There is insufficient antecedent basis for this limitation in the claim. 
10 recites the limitation "the at least one user-selected replacement symbol" in line 18-19.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S.___(2014).

Each of Claims 1 to 22 recites set of instructions or steps (i.e., rules) for conducting a game and collecting, analyzing and displaying game data including, receiving, by at least one processor, an indication of a user desire to participate in the skill-based game; decreasing, by the at least one processor, an account balance associated with the user; simulating, by the at least one processor, a rotation of at least one displayed simulated reel comprising a first plurality of symbols; displaying, by the at least one processor, a second plurality of symbols in one or more areas separate from the displayed at least one simulated reel, wherein the second plurality of symbols includes one or more replacement symbols and a plurality of candidate symbols; receiving, by the at least one processor, a user selection of at least one of the plurality of candidate symbols in the second plurality of symbols to be replaced by at least one of the one or more replacement symbol; updating, by the at least one processor, the second plurality of symbols to include the at least one user-selected replacement symbol; determining, by the at least one processor and based on the user selection, that the second plurality of symbols matches a winning combination of symbols; and increasing, by the at least one processor, the account balance associated with the user. Rules for conducting a game as recited in claims 1-22 are similar to the kind of “fundamental economic practices” and “idea of itself’ at issue in Alice Corp. Although these claims are not drawn to the same subject matter, the abstract idea of managing a game is similar to the abstract ideas of managing risk (hedging) during consumer transactions (Bilski), mitigating settlement risk Alice Corp.), rules for conducting a game (In re Smith), and collecting information, analyzing it and displaying certain results of the collection and analysis (Electric Power Group).
For at least these reasons, each of claims 1- 22 are directed to an abstract idea (Step 2A: YES).
Next, each of claims 1- 22 is analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea. None of claims 1- 22 include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 1-9 require the additional limitation of “at least one processor.” Claims 10-17 require the additional limitations of a “display”, “input device”, “processor” and “memory”. Claims 18-21 require the additional limitations of a “non-transitory computer-readable medium” and “at least one processor”. Claim 22 requires the additional limitation of “at least one processor”. These additional elements, when considered separately and in combination, are generically recited computer elements that do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation. That is, these additional limitations are generically claimed computer components for enabling the game to be conducted by performing the basic functions of: (i) receiving, processing, and storing data, and (ii) receiving or transmitting data over a network. The courts have recognized such computer functions as well-understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. For storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and for receiving or transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer sending/receiving information over a network). 
Additionally, Applicant's specification merely describes the processor as executing instructions that cause the game terminal to provide a skill-based redemption game to a user or game player (paragraph 25). However, Applicant’s specification does not describe any special programming or algorithms required for the display, the input device, the processor or the memory to operate. This lack of disclosure is acceptable under 35 U.S.C. §112, first paragraph since this hardware performs non-specialized functions known by those of ordinary skill in the gaming arts. By omitting any specialized programming or algorithms, Applicant’s specification essentially admits that this hardware is conventional and performs well understood, routine and conventional activities in the gaming industry or gaming arts. In other words, applicant’s specification demonstrates the well-understood, routine, conventional nature of the additional elements (display, input device, processor and memory) because it describes these additional elements in a manner that indicates that the additional elements Berkheimer memo from April 19, 2018, (III)(A)(1) on page 3). 
Furthermore, at least Cannon (U.S. Patent No. 5,766,074, see col. 3, lines 5 to 18 and 50 to 64) and Chamberlain (U.S. Patent Application Publication No. 2004/0087360, see paragraph 47 along with Fig. 1) clearly illustrate an electronic gaming machine (gaming terminal) having a memory device, an input device and a processor to be conventional hardware or conventional activity. 
For at least the above reasons, an electronic gaming machine (gaming terminal) having a memory device, an input device and a processor is well-understood, routine and conventional hardware or activity Known in the gaming industry. Adding hardware that performs “‘well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (TLI Communications holding that, despite reciting “concrete, tangible components,” the claims were directed to an abstract idea where “the physical components merely provide[d] a generic environment in which to carry out the abstract idea”). Similar to the telephone unit and server in TLI Communications, claims 1-22 invoke the display, input device, processor or memory merely as tools to execute the abstract idea. Moreover, use of a computer or other machinery in its ordinary capacity for economic or other tasks (@.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).
In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016). However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. However, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims. Here, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), applicant’s specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.
Instead, claims 1-22 simply recite end results which attempt to cover any solution to an identified problem with no restriction on how the results are accomplished and no description of the mechanism for accomplishing the result. As such, these claims do not provide significantly more because this type of recitation is equivalent to the words See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I  v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1348, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). Implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
Taking the additional elements individually and in combination, the computer components at each step of the game perform purely generic computer functions. More specifically, when viewed individually, the additional limitations of claims 1-22 do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment. That is, the general computer elements do not add meaningful limitations to the abstract idea and thus represent insignificant extra- solution activity. In other words, use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009. When viewed as a combination, the additional limitations of claims 1-22 simply instruct the practitioner to implement a game at a high level of generality in a particular technological environment. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. 
McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR). 
Accordingly, none of the claims 1-22 amounts to significantly more than the abstract idea itself (Step 2B: NO). Thus, claims 1-22are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-16 & 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pace (US Patent Pub. 20070232384; referred to hereinafter as Pace).

Claim 2:	Pace disclose incrementing, by the at least one processor, a number of games played (0041).
Claim 3:	Pace disclose receiving, by the at least one processor and from the user, a desired number of credits, and wherein decreasing an account 19balance 
Claim 4:	Pace disclose terminating the skill- based game when the account balance associated with the user equals zero (0035).
Claim 5:	Pace disclose the second plurality of symbols includes one or more symbols in the first plurality of symbols (0054-0058).
Claim 6:	Pace disclose the first plurality of symbols and the second plurality of symbols contain an odd number of symbols (0054-0058).
Claim 7:	Pace disclose receiving, by the at least one processor and over a network, the account balance associated with the user; and transmitting, by the at least one processor and over the network, the increased account balance associated with the user (0035-0039).
Claim 8:	Pace disclose receiving, by the at least one processor and over a network, an updated game module (0041 & 0059).
Claims 10 & 18:	Pace disclose a game device, comprising: a display, an input device (0054-0058), 20at least one processor (0059), and at least one memory storing, one or more winning combinations of symbols (0054-0059), and computer-executable instructions that, when executed by the at least one processor, cause the at least one processor to: receive an indication of a user desire to participate in a skill-based game (0024-0036), decrease an account balance associated with the user (0035), simulate a rotation of at least one displayed simulated reel comprising a first plurality of symbols (0037-0051), display a second plurality of symbols in one or more areas separate from the at least one displayed simulated reel, wherein the second plurality of symbols 
Claims 11 & 19:	  Pace disclose receiving, from the user, a desired number of credits, and wherein decreasing an account balance 21associated with the user further includes decreasing the desired number of credits from the account balance associated with the user (0035).
Claim 12:	Pace disclose terminating the skill-based game when the account balance associated with the user equals zero (0035).
Claim 13:	Pace disclose the second plurality of symbols includes one or more symbols in the first plurality of symbols (0054-0058).
Claim 14:	Pace disclose first plurality of symbols and the second plurality of symbols contain an odd number of symbols (0054-0058).

Claim 16:	Pace disclose receiving, over a network, an updated game module.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 17 & 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pace as applied to claims above, and further in view of Acres (US Patent Pub. 20090247267; referred to hereinafter as Acres).

	Claims 9, 17 & 21-22:	The combination of Pace and Acres teaches displaying by at least one processor: (i) a simulated reel comprising a first plurality of symbols (primary game reels figures 1A-1B, Pace along with the related description thereof), and (ii) a second plurality of symbols in one or more areas separate from the displayed at least one simulated reel, wherein the second plurality of symbols includes one or more symbols in the first plurality of symbols (preview game reels figures 1A-1B and described in the related description thereof), decrementing, by the at least one 

Examiner’s Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barrie (5,980,384) refers to a primary game and a secondary game that are dynamically linked, and the primary game can be won independently of the secondary game. The primary game may be won on each play of the game, and the secondary game may be won over a plurality of plays of the primary game. Primary game symbols appearing during plays of the primary game may cause: (i) movement of primary game symbols to secondary game display positions; (ii) primary game symbols directing play options of secondary game symbols; (iii) changing the options open to the player in his or her attempt to win the secondary game; (iv) symbols in the primary game being used as soft buttons to affect movement of game symbols from the primary game to the secondary game, and between symbol display positions in the secondary game; and (v) secondary game symbols persisting to subsequent plays of the primary game to help the player to win at the secondary game.

The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Conclusion
This is a continuation of applicant's earlier Application No. 15/977,361.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/            Primary Examiner, Art Unit 3649